Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 20, 2019

                                       No. 04-19-00781-CV

                                         Ernest BUSTOS,
                                            Appellant

                                                 v.

 BEXAR APPRAISAL DISTRICT, The Appraisal Review Board of Bexar County Appraisal
   District, Bexar County North East Independent School District and City of San Antonio,
                                         Appellees

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-16392
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER
        A copy of appellant’s notice of appeal was filed in this court on November 5, 2019. The
clerk of the court notified the appellant in writing that our records did not reflect that the filing
fee in the amount of $205.00 was paid. In addition, our record contains no evidence that
appellant is excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is
therefore ORDERED that appellant show cause in writing within fifteen days of the date of this
order that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without
paying the filing fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c) All other appellate
deadlines are suspended pending the payment of the filing fee.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2019.
___________________________________
Michael A. Cruz,
Clerk of Court